Citation Nr: 0112664	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-06 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES                

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in March 1998 as a result of 
cardiorespiratory arrest due to carcinomatosis, due to clear 
cell carcinoma metastatic to the liver.

3.  At the time of the veteran's death, service connection 
was in effect for left wrist disarticulation and for scars on 
his face, neck and both arms; his combined total rating was 
60 percent with special monthly compensation for the loss of 
his hand.  He did not have a permanent and total service-
connected disability.

4.  The veteran's fatal pancreatic cancer with metastatic 
liver cancer was not etiologically related to any possible  
exposure to herbicides during service.


CONCLUSIONS OF LAW

1.  The veteran's primary pancreatic cancer and metastatic 
liver cancer were not incurred in service, aggravated by 
service, or manifested to a degree of 10 percent within one 
year from service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).

2.  The required conditions for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant contends that the veteran died as a result of 
metastatic liver cancer due to his exposure to Agent Orange 
during his service in Vietnam.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The RO requested that the 
appellant either provide it with additional treatment records 
or sign release forms for the RO to obtain the records in a  
May 1998 letter.  A July 1998 letter advised the appellant of 
the RO's decision and the evidence necessary to substantiate 
her claims.  In August 1998, the RO attempted to obtain 
further private treatment records.  The appellant was again 
advised of the applicable statutory and regulatory laws 
applicable to her claims and the evidence necessary to 
substantiate them in a statement of the case issued in 
February 1999.  Presumably in June 1999, the RO sent letter 
to three more physicians in an attempt to secure the 
veteran's treatment records.  The appellant was also provided 
a personal hearing in June 1999.  Finally, after the Board 
requested an expert medical opinion, she and her 
representative were provided copies of the January 2001 
medical opinion and allowed 60 days to respond or submit 
additional evidence.  The appellant did not respond and her 
representative indicated that there was no further argument 
or evidence to submit.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Factual Background

The veteran served in the Republic of Vietnam until 
approximately December 27, 1969, when he was evacuated from 
the country following a severe injury to his left hand.
The veteran's service medical records show no complaints, 
findings, treatment or diagnoses consistent with clear cell 
carcinoma or metastatic liver cancer.

The veteran's March 1998 death certificate revealed that he 
died at home of cardiorespiratory arrest due to 
carcinomatosis due to clear cell carcinoma metastatic to the 
liver.  He was 53 years old at the time.  An autopsy was not 
performed.

According to treatment records from Pat McGuffey, M.D., the 
veteran was first seen with complaints of stomach pain in May 
1997.  He was diagnosed with a duodenal ulcer in July 1997.  
A September 1997 computed tomography (CT) scan and an upper 
endoscopy showed that his duodenal periampillary lesion was 
suspected to be a stromal tumor, leiomyosarcoma or a simple 
leiomyoma.  

An esophagogastroduodenoscopy and biopsy were performed on 
the veteran at the Beatrice Community Hospital in August 1997 
by Richard Stitcher, M.D.  The operative report noted that a 
significant mass was found in the duodenum.  Multiple 
biopsies were taken of the lesion.  Dr. Stitcher opined that 
it was very possibly a periampullary neoplasm such as 
adenoma/adenocarcinoma or a papilloma.  A subsequent August 
1997 pathology report included a diagnosis of malignant 
gastrointestinal stromal tumor in the periampullary region.  

A September 1997 evaluation conducted by Cary Peterson, M.D., 
concluded with an impression of probable sarcoma based on a 
pathology report involving the gastrointestinal tract.

A September 1997 discharge summary from the Medical College 
of Georgia Hospital showed that the veteran underwent a 
Whipple procedure.  Pathological diagnosis of the surgical 
specimen was clear cell malignant neoplasm found in the liver 
metastasis and primary tumor site.  The discharge diagnosis 
was pancreatic carcinoma.  A subsequent amended surgical 
pathology report included a diagnosis of clear cell carcinoma 
arising in the pancreatic duct with vascular invasion, 
present at distal margins and inferior margin medially and 
infiltrating the outer wall of the duodenum with metastases 
in the liver.  

A John Hopkins surgical pathology report, dated in October 
1997, related a diagnosis of clear cell malignant neoplasm 
involving the head of the pancreas and the liver.  Pathology 
slides were more suggestive of carcinoma than sarcoma and 
felt to be primarily in the pancreas.  The report further 
noted that the etiology of the carcinoma was undetermined.  
It was also noted that a physician at The University of Texas 
Southwestern was consulted and advised that he had seen two 
or three cases of clear cell carcinomas which he felt were 
primary to the pancreas.  The pathologist opined that the 
veteran's tumor might have been a rare example of such a 
tumor.

In a June 1999 letter, David W. Crist, M.D., stated that the 
veteran's unusual cell type (clear cell), his relatively 
young age of onset and the absence of other risk factors had 
led him to question whether there was a relationship with the 
veteran's fatal carcinoma and his exposure to Agent Orange.  
He enclosed several abstracts showing some etiological 
association between various occupational exposures and 
pancreatic cancer.

During her June 1999 hearing, the appellant testified that 
the pathology report she read indicated that the veteran had 
a stromal sarcoma.  His father and all his siblings were 
still alive and in good health with no extended family 
history of cancer.  She believed that the veteran's fatal 
cancer was caused by his exposure to Agent Orange in service 
and the Georgia surgeon, Dr. Crist, also believed the cancer 
was related to the veteran's Vietnam service.

In August 2000, the Board referred the veteran's claim for a 
medical expert opinion.  The veteran's claims file was also 
included.  In January 2001, the Director of the VA Center for 
the Study of Environmental Hazards to Reproductive Health and 
Chief of Medical Oncology at a VA Medical Center, provided a 
detailed opinion.  After reviewing the veteran's claims file, 
the oncologist opined that the imaging studies and the final 
pathology reports suggested and were more consistent with the 
veteran's tumor originating from the ductal cells of the 
pancreas.  The examiner noted that clear cell carcinoma of 
the pancreas was a very rare tumor accounting for less than 3 
percent of pancreatic tumors and that there were no known 
risk factors that were different from that associated with 
other pancreatic tumors.  There were few publications 
specifically addressing this type of tumor.  The oncologist 
specifically addressed the abstracts submitted by Dr. Crist, 
noting that the Institute of Medicine's review of dioxin 
exposure did not acknowledge an association with pancreatic 
cancer.  There was significant association with pesticide 
exposure and pancreatic cancer in the study in Finland and 
among chemical workers in Michigan.  Other reports; however, 
did not demonstrate a significant association.  Therefore, 
the oncologist opined that, although it could not be proven, 
it was highly unlikely that exposure to dioxins caused the 
veteran's pancreatic cancer or that it would induce his clear 
cell tumor of the pancreas.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers and for soft-tissue 
sarcoma.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

The preponderance of the medical evidence of record does not 
indicate that the veteran's fatal pancreatic cancer 
manifested within one year of his discharge or was a soft-
tissue sarcoma.  There is, therefore no legal entitlement to 
service connection for the claimed disability on presumptive 
chronic disease or Agent Orange bases under controlling law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Likewise, 
with regard to the appellant's claim that the veteran's 
development of pancreatic cancer and his subsequent death are 
related to his Agent Orange exposure in service, the Board 
finds the preponderance of the evidence is again against her 
claim on a direct basis.  Although Dr. Crist, the veteran's 
treating physician, opined that there could be an etiological 
link between the veteran's carcinoma and his inservice 
exposure to Agent Orange and submitted medical texts in 
support of his belief, an oncologist, after reviewing all of 
the medical records and the medical texts of record, refutes 
the likelihood of any causal relationship between his 
inservice Agent Orange exposure and his development of 
pancreatic cancer.  The Board, therefore finds the 
specialist's opinion, made after a review of all the evidence 
of record, more probative than Dr. Crist's opinion.  While 
the appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.

Basic Eligibility for Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
service connection for the cause of his death has been 
denied.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 3.807.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  

In reaching the decision on each of the above issues, the 
Board has considered the benefit of the doubt doctrine, 38 
U.S.C.A. § 5107.  However, the evidence is not of proximate 
balance with respect to either issue such as to allow for the 
application of that doctrine.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

